PER CURIAM.
This is an appeal from a final summary judgment entered against the appellant in its action for damages from appellees, for allegedly falsely representing that an apartment building sold to appellant was properly zoned for 12 units when, in fact, the maximum number of units permissible was 10. We reverse because of the existence of material issues of fact as to the representations made, the reasonableness of the reliance thereon by appellant, and the agency of the person making some of the respresentations. See Held v. Trafford Realty Co., 414 So.2d 631 (Fla. 5th DCA 1982) and Besett v. Basnett, 389 So.2d 995 (Fla.1980).
ANSTEAD, C.J., DELL, J., and GEIGER, DWIGHT L., Associate Judge, concur.